Name: Commission Regulation (EC) NoÃ 519/2008 of 10Ã June 2008 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications ( VolaillesÃ deÃ LouÃ © (PGI))
 Type: Regulation
 Subject Matter: agricultural activity;  Europe;  agricultural structures and production;  marketing
 Date Published: nan

 11.6.2008 EN Official Journal of the European Union L 151/27 COMMISSION REGULATION (EC) No 519/2008 of 10 June 2008 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Volailles de LouÃ © (PGI)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the second sentence of Article 9(2) thereof, Whereas: (1) In accordance with the first subparagraph of Article 9(1), and by virtue of Article 17(2), of Regulation (EC) No 510/2006, the Commission has examined Frances application for approval of an amendment to the specification for the protected geographical indication Volailles de LouÃ ©, registered by Commission Regulation (EC) No 1107/1996 (2). (2) The purpose of the application is to amend the specification by adding a breed dinde bronzÃ ©e intended for sale in cuts throughout the year. The strain, density and feed are also to be specified. (3) The Commission has examined the amendment in question and concluded that it is justified. As the amendment is minor within the meaning of Article 9 of Regulation (EC) No 510/2006, the Commission may approve it without following the procedure laid down in Articles 5, 6 and 7 of that Regulation, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected designation of origin Volailles de LouÃ © shall be amended in accordance with Annex I to this Regulation. Article 2 A summary of the main points of the specification is given in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 June 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation as last amended by Commission Regulation (EC) No 417/2008 (OJ L 125, 9.5.2008, p. 27). (2) OJ L 148, 21.6.1996, p. 1. Regulation as last amended by Regulation (EC) No 704/2005 (OJ L 118, 5.5.2005, p. 14). ANNEX I The specification for the protected geographical indication Volailles de LouÃ © is amended as follows: Description of product: The following paragraph is added: Dinde (bronzÃ ©e) fermiÃ ¨re de LouÃ © (LouÃ © farm-reared (bronze) turkey). Slow-growing strain of female and male turkeys of the bronze  variety, solidly built and with a firm stand, are reared solely in the open air until they are mature (minimum 14 weeks for the females and 18 weeks for the males). Owing to their maturity the meat is tasty and stays firm when cooked, and their genetic origin ensures that it is tender. The turkeys are produced all year round and intended for marketing in cuts or processed. Method of production: Under Strain the following is added: the turkey chicks must be of the bronze  variety. Under Density the following is added: the birds are reared in low-density conditions in the poultry-house (not more than 6,25 turkeys per m2 from the age of 10 weeks). Under Feed the following is added: a minimum of 75 % cereals, for most of the fattening period for (bronze) turkeys. ANNEX II SUMMARY COUNCIL REGULATION (EC) No 510/2006 VOLAILLES DE LOUÃ  EC No: FR/PGI/117/0149/18.2.2004 PDO ( ) PGI (X) This summary sets out the main elements of the specification for information purposes. 1. Responsible department in the Member State Name : Institut national de l'Origine et de la QualitÃ © Address : 51 rue d'Anjou  F-75008 Paris Tel : (33) (0)1 53 89 80 00 Fax : (33) (0)1 42 25 57 97 E-mail : info@inao.gouv.fr 2. Group Name : Syndicat des Volailles FermiÃ ¨res de LouÃ ©  SYVOL QUALIMAINE Address : 82 avenue Rubillard 72000 LE MANS  FRANCE Tel. : (33) (0)2 43 39 93 13 Fax : (33) (0)2 43 23 42 19 E-mail : info@loue.fr Composition : Producers/processors (X) Other ( ) 3. Type of product Class 1.1  Fresh meat (and offal) 4. Specification (Summary of requirements under Article 4(2) of Regulation (EC) No 510/2006) 4.1. Name Volailles de LouÃ © 4.2. Description Poultry carcases or cuts of superior quality, with tasty meat, tender but of firm consistency, with no excess fat (Poulet Blanc Fermier de LouÃ © [LouÃ © farm-reared white chicken], Dinde FermiÃ ¨re de LouÃ © [LouÃ © farm-reared turkey], Dinde (bronzÃ ©e) FermiÃ ¨re de LouÃ © [LouÃ © farm-reared (bronze) turkey], Pintade FermiÃ ¨re de LouÃ © [LouÃ © farm-reared guinea-fowl], Canard de Barbarie Fermier de LouÃ © and Canette de Barbarie FermiÃ ¨re de LouÃ © [LouÃ © farm-reared Muscovy duck and LouÃ © farm-reared Muscovy duckling], Poulet Noir Fermier de LouÃ © [LouÃ © farm-reared black chicken], Poulet Jaune Fermier de LouÃ © [LouÃ © farm-reared yellow chicken], Oie FermiÃ ¨re de LouÃ © [LouÃ © farm-reared goose], Chapon Fermier de LouÃ © [LouÃ © farm-reared capon], Poule FermiÃ ¨re de LouÃ © [LouÃ © farm-reared hen], Poularde FermiÃ ¨re de LouÃ © [LouÃ © farm-reared poulard], Poulet Blanc Fermier [farm-reared white chicken], Chapon de Pintade Fermier de LouÃ © [LouÃ © farm-reared guinea-fowl capon]). Poultry marketed without giblets, whole or in cuts, fresh or frozen. 4.3. Geographical area The department of Sarthe; the department of Mayenne; the cantons bordering these two departments in the neighbouring departments of Orne, Indre et Loire, Loir et Cher and Eure et Loir; in the department of Maine et Loire: the arrondissement of SegrÃ © and the cantons of Louroux-BÃ ©connais, Saint-Georges-sur-Loire, Angers, TiercÃ ©, Durtal, Seiches-sur-le-Loir, BaugÃ ©, Beaufort-en-VallÃ ©e, Noyant, LonguÃ ©-Jumelles and Allonnes. 4.4. Proof of origin All the links in the production chain are listed (hatcheries, feed manufacturers, breeders, slaughterhouses). Documentary records are kept for each batch of poultry: declaration by the breeder of birds added to his stock, delivery slips for day-old chicks, declaration of departure for the slaughterhouse and slips for collection of carcasses from the slaughterhouse, declaration of the labels used for the poultry after slaughter and declaration of downgraded poultry. All labels are numbered. Checks on the consistency of this information ensure the product's traceability. 4.5. Method of production Pure and crossbred slow-growing strain. Reared in small flocks, in the open air or roaming freely in the local fields (bocage) until sexually mature. The feed is cereal-based and a minimum age is set for the slaughter of each species. 4.6. Link The link with the geographical origin derives from:  Historical reputation, linked to the Foire de l'Envoi, a fair held in the village of LouÃ ©. This fair was very well-known in the 19th century and attracted many poultry dealers. The region's farmers sold their poultry to these dealers. In 1958, breeders and packers in the LouÃ © region successfully revived the production of high-quality farm poultry.  Current reputation: LouÃ © poultry is the best-known poultry in France. It is highly renowned and features prominently in French haute cuisine. It is used by top restaurateurs. 4.7. Inspection body Name : QUALI OUEST Anschrift : 30 rue du PavÃ © 72000 Le Mans  France Tel. : (33) (0)2 43 14 21 11 Fax : (33) (0)2 43 14 27 32 E-mail : qualiouest@qualiouest.com 4.8. Labelling Volailles de LouÃ © and the name of the species concerned.